Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s information disclosure statement, response, and terminal disclaimers filed June 7, 2022 have been received and entered.
Accordingly, the rejections made under obviousness-type double patenting over claims 1-47 of U.S. Patent No. 10,688,102 B2 and claims 1-10 of U.S. Patent No. 10,987,358 B2 as set forth in the previous Office action dated April 12, 2022 at pages 2-3 as applied to claims 1-20 are hereby WITHDRAWN because the applicant filed two terminal disclaimers.
Accordingly, the rejections made under obviousness-type double patenting over all the claims of the 31 U.S. Patents as set forth in the previous Office action dated April 12, 2022 at pages 4-5 as applied to claims 1-20 are hereby WITHDRAWN because the applicant filed thirty-one terminal disclaimers.  Note U.S. Patent Nos. 10,722,774 B2 and 10,821,281 B2 are not co-owned by Applicant.  Note the correct U.S. Patent Nos. 10,729,744 B2 and 10,821,182 B2 have terminal disclaimers.
Accordingly, the rejections made under  provisional obviousness-type double patenting over all claims of copending Application No, 17/381,691 (now U.S. Patent No. 11,285,213 B2);  all claims of copending Application No, 17/381,616 (now U.S. Patent No. 11,285,215 B2);  all claims of copending Application No, 17/388,805 (now U.S. Patent No. 11,331,323 B2);  all claims of copending Application No, 17/360,574 (reference application); and all claims of copending Application No. 17/392,456 (reference application) as set forth in the previous Office action dated April 12, 2022 at pages 6-7 as applied to claims 1-20 are hereby WITHDRAWN because the applicant filed five terminal disclaimers.
Allowable Subject Matter
Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629